United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K þAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended December 31, 2007 ¨Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Commission File Number:1-8400 AMR Corporation (Exact name of registrant as specified in its charter) Delaware 75-1825172 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices, including zip code) (817) 963-1234 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Common Stock, $1 par value per share New York Stock Exchange 9.00% Debentures due 2016 New York Stock Exchange 7.875% Public Income Notes due 2039 New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in
